OPINION — AG — ** FEDERAL FUNDS — SCHOOLS — GRANTS ** STATE DOES 'NOT' PROHIBIT A LOCAL EDUCATION AGENCY FROM FULFILLING ALL REQUIREMENTS OF CHAPTER I, SECTION 557(A) OF THE EDUCATION CONSOLIDATION AND IMPROVEMENT ACT OF 1981. (EDUCATIONAL CONSOLIDATION AND IMPROVEMENT ACT (SUBSET OF OMNIBUS EDUCATION RECONCILIATION ACT) UNDER WHICH CONGRESS AUTHORIZED THE CONSOLIDATION OF VARIOUS CATEGORICAL GRANTS INTO A SINGLE BLOCK GRANT. IT IS TO MEET THE SPECIAL NEEDS OF EDUCATIONALLY DEPRIVED CHILDREN.) (FEDERAL FUNDS, SPECIAL EDUCATION, SCHOOLS, PUBLIC FIANCE, GRANT IN AID EDUCATION, PRIVATE SCHOOLS, EXPENDITURES, INSTITUTIONS) CITE: (OPINION NO. 71-128, OPINION NO. 79-044, OPINION NO. 79-108, OPINION NO. 79-288, OPINION NO. 79-365, OPINION NO. 82-068 — IS WITHDRAWN INSOFAR AS THEY ARE INCONSISTENT WITH THE HOLDING IN " RE APPLICATION OF THE STATE OF OKLAHOMA EX REL DEPARTMENT OF TRANSPORTATION " — THIS OPINION GOES ONLY TO THE EXPENDITURE OF FEDERAL GRANT IN AID FUNDS BY AN AGENCY OF THE STATE — ALL PRIOR OPINIONS REGARDING EXPENDITURES OF STATE FUNDS AND FEDERAL REIMBURSEMENT OBLIGATION PROGRAMS REMAIN IN FORCE), ARTICLE X, SECTION 15 (KAY HARLEY JACOBS)